DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-5, 11, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Borenstein et al. (US 2011/0186165 A1 – hereafter ‘165) in view of Sivakumaran (US 2018/0298343 A1 – hereafter ‘343) and Derby et al. (WO 2016/07654 A1 – hereafter ‘654).
‘165 discloses a microfluidic device for cell culture (Abstract) that includes the following limitations for claim 1:
A glomerulus on a chip (GOAC)”: ‘165 discloses a microfluidic device ([0008]) that uses a 3D scaffold for cell culture that is being interpreted as the chip of the instant application.  
“at least three channels”: ‘165 discloses at least three channels (channels 102 and 112; Fig. 1; [0031]; [0032]).
“at least two monolayers of cells”: ‘165 discloses that there can be monolayers in each channel and therefore there are at least two monolayers ([0008]).  
“a glomerular renal filtration barrier”: ‘165 discloses a collagen matrix ([0013]) between the channels where this is being interpreted as the glomerular renal filtration barrier.  
“the device does not include an artificial membrane separating layers of cells within the device”: ‘165 discloses using natural materials to separate layers and therefore does not teach an artificial membrane. 
163 differs from claim 1 regarding the specific cells used within the chip.  
‘343 discloses a system for the ex vivo co-culture of renal cells (Abstract) that for claim 1 includes culturing glomerular and podocyte cells ([0058]; [0060]).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the cells of ‘343 within ‘163 to develop a filtration model ([0147]).  The suggestion for doing so at the time would have been in order to model the severity of diseases ([0130]).  
For claim 1, ‘165 discloses at least three channels (channels 102 and 112; Fig. 1; [0031]; [0032]). ‘165 also discloses that the first channel can have collagen ([0032]; channel 112; Fig. 1) where this is being interpreted as gelified collagen and that the second channel of channel of ‘165 can have cells ([0031]; [0032]).  Finally, the third channel (channel 102; Fig. 1; [0031]) can contain a filtrate. 
For claim 1, ‘165 discloses providing collagen and gelling the collagen within the channel ([0031]; [0032]), but differs with seeding the channels with podocytes and endothelial cells. 
‘654 discloses a multicellular sheet (Abstract) that for claim 1 includes the step of applying a layer of podocytes and followed by a layer of endothelial cells (page 37 lines  5-15).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of including the cells of ‘654 within ‘165 in order to model a disease or pharmaceutical interactions with cells.  The suggestion for doing so at the time would have been in order to form a structure resembling a naturally-occurring renal corpuscle filtration barrier (page 35 lines 1-8).  

‘163 differs from claim 3 regarding the specific cells used within the chip.  
‘343 discloses a system for the ex vivo co-culture of renal cells (Abstract) that for claim 3 includes culturing glomerular and podocyte cells ([0058]; [0060]).  For claim 3, ‘343 also discloses that the cells are human derived ([0148]; [0150]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the cells of ‘343 within ‘163 to develop a filtration model ([0147]).  The suggestion for doing so at the time would have been in order to model the severity of diseases ([0130]).  

For claims 4 and 5, the cells of ‘165 are being interpreted as human and from a donor that does not have kidney disease ([0007]). 
For claim 6, ‘165 discloses at least three channels (channels 102 and 112; Fig. 1; [0031]; [0032]).
For claim 7, ‘165 discloses that the first channel can have collagen ([0032]; channel 112; Fig. 1) where this is being interpreted as gelified collagen.  
For claim 8, the second channel of channel of ‘165 can have cells ([0031]; [0032]).  
For claim 9, the third channel (channel 102; Fig. 1; [0031]) can contain a filtrate. 
For claim 11, ‘165 discloses the following limitations: 
“A method of providing a glomerulus on-a-chip device with at least three channels”: ‘165 discloses providing a chip with three channels (channels 102 and 112) that is on a chip and is being interpreted as the glomerulus chip of the instant application ([0031]; [0032]).  
“load a first channel with collagen”: ‘165 discloses loading the first channel (channel 112) with collagen ([0032]).  
“load a second channel with one or more cells types which fill said second channel with growth medium”: ‘165 discloses loading a second channel (channel 106; [0031]) with cells and a culture medium. 
“provide a third channel to collect filtrate.”:  ‘165 discloses a third channel (channel 106; Fig. 1; [0031]) that collects filtrate.  
163 differs from claim 11 regarding the step of using specific cells used within the chip.  
‘343 discloses a system for the ex vivo co-culture of renal cells (Abstract) that for claim 11 includes culturing glomerular and podocyte cells ([0058]; [0060]).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the cells of ‘343 within ‘163 to develop a filtration model ([0147]).  The suggestion for doing so at the time would have been in order to model the severity of diseases ([0130]).  
For claim 11, ‘165 discloses at least three channels (channels 102 and 112; Fig. 1; [0031]; [0032]). ‘165 also discloses that the first channel can have collagen ([0032]; channel 112; Fig. 1) where this is being interpreted as gelified collagen and that the second channel of channel of ‘165 can have cells ([0031]; [0032]).  Finally, the third channel (channel 102; Fig. 1; [0031]) can contain a filtrate. 
For claim 11, ‘165 discloses providing collagen and gelling the collagen within the channel ([0031]; [0032]), but differs with seeding the channels with podocytes and endothelial cells. 
‘654 discloses a multicellular sheet (Abstract) that for claim 11 includes the step of applying a layer of podocytes and followed by a layer of endothelial cells (page 37 lines  5-15).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of including the cells of ‘654 within ‘165 in order to model a disease or pharmaceutical interactions with cells.  The suggestion for doing so at the time would have been in order to form a structure resembling a naturally-occurring renal corpuscle filtration barrier (page 35 lines 1-8).  
For claim 15, ‘165 discloses providing collagen and gelling the collagen within the channel ([0031]; [0032]), but differs with seeding the channels with podocytes and endothelial cells. 
‘654 discloses a multicellular sheet (Abstract) that for claim 15 includes the step of applying a layer of podocytes and followed by a layer of endothelial cells (page 37 lines  5-15).  These cells form distinguishable layers.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of including the cells of ‘654 within ‘165 in order to model a disease or pharmaceutical interactions with cells.  The suggestion for doing so at the time would have been in order to form a structure resembling a naturally-occurring renal corpuscle filtration barrier (page 35 lines 1-8).  

For claim 17, ‘165 discloses adding a test compound to the cells and testing for a physiological parameter ([0011]; [0050]).  
For claim 18, ‘165 discloses testing for the mode of operation of the test compound ([0011]; [0050]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 11, 13, 15 and 17-18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments regarding Borenstein are moot in light of the new grounds of rejection.  
Regarding applicant’s arguments regarding that Sivakumaran does not teach the podocytes and glomenular endothelial cells, these are taught by Derby.  It should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With regards to applicant’s arguments, that one of ordinary skill in the art would not be motivated to use the method of Derby nor would there be an expectation of success to form the layers seeded together.  This is not found persuasive since based on the teachings of Derby disclose forming the layers being seeded together and there would be a reasonable expectation of success in forming the barrier layer.  The number of channels and collage are taught by Borenstein and Sivakumaran. 
Therefore, the claims stand rejected.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kamm et al. (US 2011/0159522 A1) discloses a microfluidic device with a 3D scaffold.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799